              Case 3:17-cv-05760-BHS Document 175 Filed 04/22/19 Page 1 of 2



1                                                          HONORABLE BENJAMIN H. SETTLE
2

3

4

5                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
6                                           AT TACOMA
7
     HP TUNERS, LLC, a Nevada limited liability)
8
     company,                                  ) CASE NO. 3:17-cv-05760-BHS
                                               )
9                     Plaintiff,               )
                                               )
10         vs.                                 ) CERTIFICATE OF SERVICE
                                               )
11   KEVIN SYKES-BONNETT and SYKED)
     ECU    TUNING    INCORPORATED,           a)
12   Washington  corporation,    and    JOHN)
     MARTINSON,                                )
13
                           Defendants.
14

15
            Plaintiff HP Tuners, LLC (“HP Tuners” or “Plaintiff”) hereby submits this Certificate of
16
     Service certifying that, on April 22, 2019, it caused the Expert Report of John R. Bone, CPA,
17
     CFF and the Expert Report of Ernesto Staroswiecki, Ph.D., P.E., CSQE to be served via
18
     electronic mail on the following Counsel of Record for Defendants:
19
            Philip P. Mann
20          Mann Law Group
            107 Spring St.
21
            Seattle, WA 98104
22
            phil@mannlawgroup.com

23          Attorney for Defendants Kevin Sykes-
            Bonnett, John Martinson, and Syked ECU
24          Tuning Incorporated

25


     CERTIFICATE OF SERVICE - 1
                                                               Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
              Case 3:17-cv-05760-BHS Document 175 Filed 04/22/19 Page 2 of 2



1    Dated: April 22, 2019                        Respectfully submitted,
2                                                 s/ Andrew P. Bleiman
                                                  Andrew P. Bleiman
3
                                                  (admitted pro hac vice)
4
                                                  MARKS & KLEIN, LLP
                                                  1363 Shermer Road, Suite 318
5                                                 Northbrook, Illinois 60062
                                                  Telephone: (312) 206-5162
6                                                 E-mail: andrew@marksklein.com

7                                                 Stephen G. Leatham, WSBA #15572
                                                  HEURLIN, POTTER, JAHN, LEATHAM,
8                                                 HOLTMANN & STOKER, P.S.
                                                  211 E. McLoughlin Boulevard, Suite 100
9
                                                  Vancouver, WA 98663
                                                  Telephone: (360) 750-7547
10
                                                  Fax: (360) 750-7548
11                                                E-mail: sgl@hpl-law.com

12
                                     CERTIFICATE OF SERVICE
13
            I hereby certify that on April 22, 2019, I caused the foregoing Certificate of Service to be
14
     electronically with the Clerk of Court using the CM/ECF system which will electronically send
15
     Notice to all Counsel of Record.
16

17                                                s/ Andrew P. Bleiman
                                                  Andrew P. Bleiman
18                                                (admitted pro hac vice)
                                                  MARKS & KLEIN, LLP
19
                                                  1363 Shermer Road, Suite 318
20
                                                  Northbrook, Illinois 60062
                                                  Telephone: (312) 206-5162
21                                                E-mail: andrew@marksklein.com

22                                                Attorneys for Plaintiff

23

24

25


     CERTIFICATE OF SERVICE - 2
                                                                 Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                 211 E. McLoughlin Boulevard, Suite 100
                                                                                                            PO Box 611
                                                                                             Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
